Name: Commission Regulation (EC) No 3121/94 of 19 December 1994 re-establishing the levying of customs duties on certain textile products originating in Pakistan, Iran, India and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: trade;  tariff policy;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 No L 330/28 Official Journal of the European Communities 21 . 12. 94 COMMISSION REGULATION (EC) No 3121/94 of 19 December 1994 re-establishing the levying of customs duties on certain textile products originating in Pakistan, Iran, India and China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff preferences for 1991 in respect of textile products originating in developing countries ('), extended for 1994 by Regulation (EC) No 3668/93 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded from 1 July to 31 December 1994 for each category of products subjected in Annexes I and II thereto to individual ceilings within the limits of the quantities specified in column 8 of its Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings heve been reached at Community level ; Whereas, in respect of products of the order Nos and origins indicated in the table below, the relevant ceilings were fixed at the levels indicated in that table ; whereas that ceiling was reached on the date indicated below, by charges of the imports into the Community of the products in question ; Order No Origin Ceiling Date 40.0350 Pakistan 132 tonnes 14. 9 . 1994 40.0580 Iran 141,5 tonnes 27. 7 . 1994 40.0580 India 1 837,5 tonnes 1 . 8 . 1994 40.0580 China 28,5 tonnes 27. 7. 1994 42.1360 India 60,5 tonnes 12. 9 . 1994 Whereas it is appropriate to re-establish the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 The levying of customs duties, suspended from 1 July to 31 December 1994, pursuant to Regulation (EEC) No 3832/90, shall be re-established on imports into the Community of the products indicated in the table below : (') OJ No L 370, 31 . 12. 1990, p. 39 . (2 OJ No L 338 , 31 . 12 . 1993, p. 22. 21 . 12. 94 No L 330/29Official Journal of the European Communities Order No Category (Unit) CN code Description Origin Pakistan40.0350 35 Woven fabrics of synthetic fibres (continuous), other than those for tyres of category 114 5407 10 00 5407 20 90 5407 30 00 5407 41 00 5407 42 10 5407 42 90 5407 43 00 5407 44 10 5407 44 90 5407 51 00 5407 52 00 5407 53 10 5407 53 90 5407 54 00 5407 60 10 5407 60 30 5407 60 51 5407 60 59 5407 60 90 5407 71 00 5407 72 00 5407 73 10 5407 73 91 5407 73 99 5407 74 00 5407 81 00 5407 82 00 5407 83 10 5407 83 90 5407 84 00 5407 91 00 5407 92 00 5407 93 10 5407 93 90 5407 94 00 ex 5811 00 00 ex 5905 00 70 40.0580 58 Carpets, carpeting and rugs, knotted (made up or not) Iran India 5701 10 10 5701 10 91 5701 10 93 5701 10 99 5701 90 10 5701 90 90 China 42.1360 136 Woven fabrics of silk India5007 10 00 5007 20 1 1 5007 20 19 5007 20 21 5007 20 31 5007 20 39 5007 20 41 5007 20 51 5007 20 59 5007 20 6.1 5007 20 69 5007 20 71 5007 90 10 5007 90 30 5007 90 50 5007 90 90 5803 90 10 ex 5905 00 90 ex 591 1 20 00 No L 330/30 Official Journal of the European Communities 21 . 12. 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 24 December 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1994. For the Commission Christiane SCRIVENER Member of the Commission